598 F.2d 1016
James Paul BURNS, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, and Robert Cousins, Warden, EllisUnit, Texas Department of Corrections,Respondents-Appellees.
No. 78-3109.
United States Court of Appeals,Fifth Circuit.
June 21, 1979.

Richard J. Clarkson, Beaumont, Tex., for petitioner-appellant.
Joel Berger, New York City Legal Defense Fund and Educational Fund, Inc., NAACP, amicus curiae.
Anita Ashton, Asst. Atty. Gen., Austin, Tex., for respondents-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 11, 1979, 5 Cir., 1979, 592 F.2d 1297).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE and KRAVITCH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.

BURNS v. ESTELLE